In an action on an insurance policy, defendant appeals from an order of the Supreme Court, Queens County, dated January 3, 1977, which denied its motion for an order of preclusion. Order affirmed, without costs or disbursements. Although a straightforward and concise response to defendant-appellant’s demand for a bill of particulars would have saved the parties from the trouble of engaging in this picayune appeal, the response to the demand adequately provided the information requested. Gulotta, P. J., Latham, Damiani and O’Connor, JJ., concur.